Citation Nr: 1027915	
Decision Date: 07/27/10    Archive Date: 08/10/10

DOCKET NO.  06-24 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas J. Szymanski, Law Clerk







INTRODUCTION

The Veteran has served on duty from November 1963 to November 
1966.

This matter comes before the Board of Veterans' Appeals (Board) 
from a September 2005 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that denied entitlement to 
service connection for PTSD.  


FINDING OF FACT

The Veteran has not provided any in-service stressors, and 
therefore no in-service stressor has been corroborated to support 
a diagnosis of PTSD.


CONCLUSION OF LAW

Claimed PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2000); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection

Service connection may be granted for disability resulting from a 
disease or injury incurred in or aggravated by military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2009).  For 
the showing of chronic disease in service, there must be a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b) (2009).  Service connection may also 
be granted for a disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2009).

In order to establish service connection for a claimed disorder, 
there must be (1) medical evidence of current disability; (2) 
medical, or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  Hickson v. West, 12 Vet. App. 
247 (1999); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); 
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

Such a determination is based on an analysis of all the evidence 
of record and evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1 (1999).  Where the determinative 
issue involves medical causation or a medical diagnosis, there 
must be competent medical evidence to the effect that the claim 
is plausible; lay assertions of medical status do not constitute 
competent medical evidence.  Grottveit v. Brown, 5 Vet. App. 91 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a), under the 
criteria of DSM-IV, a link, established by medical evidence, 
between current symptoms and an in-service stressor, and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 4.125 (2009).

During the course of the appeal, the criteria for service 
connection for PTSD, and, specifically verification of PTSD 
stressors, have changed.  This amendment eliminates the 
requirement for corroborating that the claimed in-service 
stressor occurred if a stressor claimed by a veteran is related 
to the veteran's fear of "hostile military or terrorist 
activity" and a VA psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA has contracted, 
confirms that the claimed stressor is adequate to support a 
diagnosis of PTSD and that the veteran's symptoms are related to 
the claimed stressor, provided that the claimed stressor is 
consistent with the places, types, and circumstances of the 
veteran's service. The amendment acknowledges the inherently 
stressful nature of the places, types, and circumstances of 
service in which fear of hostile military or terrorist activities 
is ongoing.  The amended criteria is for application for claims 
that were appealed to the Board before July 12, 2010, but have 
not been decided by the Board as of July 12, 2010, as in this 
case.  See 75 Fed. Reg. 39843 (July 12, 2010).

It is the Board's principal responsibility to assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 429 
(1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); 
Madden v. Gober, 125 F. 3d 1477 (Fed. Cir. 1997); Guimond v. 
Brown, 6 Vet. App. 69 (1993); Hensley v. Brown, 5 Vet. App. 155 
(1993).  In determining whether documents submitted by a veteran 
are credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted on 
behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  
The Board is not required to accept an appellant's uncorroborated 
account of his active service experiences.  Wood v. Derwinski, 1 
Vet. App. 190 (1991).

The Veteran does not allege that he himself engaged in combat.

The Veteran's service records demonstrate that he served as a 
Military Intelligence Specialist.  He received awards indicating 
service during the Vietnam era, but no awards which denote 
combat.  His service medical records do not demonstrate treatment 
for or complaints of psychiatric problems.  Accordingly, because 
there is no evidence of record that the Veteran participated in 
combat, the question before the Board becomes whether the Veteran 
had an in-service stressor that is related to his fear of hostile 
military or terrorist activity.  

The Veteran has not submitted statements nor testified regarding 
the stresses of active duty.  In May 2003, the Veteran reported a 
fragment wound in Vermont.  However, he did not submit the 
statement in support of his claim for PTSD, but rather for 
service connection for the shell fragment wound, and there is no 
indication that the Veteran intends that statement to be 
considered as a stressor for service connection for PTSD.

In March 2003 VA record, the Veteran reported that he felt 
unemployable due to his age, but did not mention anything about 
the effects of his service on his mental well being.

On July 2005 VA consultation, the Veteran had a positive score on 
the four question PTSD screen and requested therapy.  

August 2005 VA record reflects that the Veteran attended a PTSD 
screening clinic.  At that time he was provided an introduction 
to the staff and received information about PTSD and treatment.

In September 2007, the RO determined that the Veteran had not 
submitted information required to verify the stressful events 
described by the Veteran was insufficient to send to the U.S. 
Army and Joint Services Records Research Center (JSRRC).  There 
was no evidence of exposure to inservice stressors in the 
evidence of record.  The minimum criterion for submission to 
JSRRC for verification was not of record.  Therefore, the Veteran 
failed to report sufficient stressor information to allow for an 
inquiry to relate possible diagnosis of PTSD to military service.  

Finally, the Board notes that none of the Veteran's claimed 
disabilities are recognized as disabilities that are associated 
with PTSD, and he has not submitted any medical evidence that 
would relate a claimed disability to PTSD.  Therefore, as the 
Veteran has not responded to previous requests for information 
regarding PTSD, the Board must decide the claim based upon the 
evidence of record.  38 C.F.R. §§ 3.309(d), 3.311 (2009).  The 
Board notes that "[t]he duty to assist is not always a one-way 
street.  If a veteran wishes help, he cannot passively wait for 
it in those circumstances where he may or should have information 
that is essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).

In this case, the Veteran has not submitted any evidence or 
information in support of his contention that he is entitled to 
service-connection for PTSD.  His service treatment records and 
personnel records are negative for any evidence in support of his 
contentions.  

First, no evidence of exposure to in-service stressors has been 
found in the evidence of record.  The Veteran has also failed to 
report sufficient stressor information to allow for an inquiry to 
relate possible diagnosis of PTSD to military service. 

Secondly, the Board finds that the weight of the medical evidence 
fails to support a current diagnosis of PTSD.  In reaching this 
conclusion, the Board has considered the fact that the Veteran 
had a positive score on the four question PTSD screen and 
requested therapy.  Although there is an indication of a positive 
PTSD screening, there is no confirmed PTSD diagnosis.  

Because the medical evidence of record does not support a 
diagnosis of PTSD, the Board finds that the claim must be denied.  
The Board has considered the Veteran's assertions, but, as a 
layperson without the appropriate medical training and expertise, 
he is not competent to render a probative opinion on a medical 
matter, such as whether he in fact suffers from service-related 
PTSD.  Bostain v. West, 11 Vet. App. 124 (1998); Routen v. Brown, 
10 Vet. App. 183 (1997) (layperson is generally not capable of 
opining on matters requiring medical knowledge).

Because the Board finds that record insufficiently includes 
evidence of PTSD, the Board finds that the preponderance of the 
evidence is against the claim for service connection, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant and any representative of any 
information, medical evidence, or lay evidence not previously 
provided to VA that is necessary to substantiate the claim.  This 
notice requires VA to indicate which portion of that information 
and evidence is to be provided by the claimant and which portion 
VA will attempt to obtain on the claimant's behalf.  See 
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159 (2009).  The notice must:  (1) inform the 
claimant about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to provide; 
and (3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in June 2005 and June 2007, a 
rating decision in September 2005, and a Statement of the Case in 
July 2006.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claim, the 
evidence considered, the pertinent laws and regulations, and the 
reasons for the decision.  VA made all efforts to notify and to 
assist the appellant with regard to the evidence obtained, the 
evidence needed, the responsibilities of the parties in obtaining 
the evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any defect 
with regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notice provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate effectively 
in the processing of the claims with an adjudication of the 
claims by the RO subsequent to receipt of the required notice.  
There has been no prejudice to the appellant, and any defect in 
the timing or content of the notice has not affected the fairness 
of the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) 
(specifically declining to address harmless error doctrine); see 
also Dingess v. Nicholson, 19 Vet. App. 473 (2006); Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Thus, VA has satisfied 
its duty to notify the appellant and had satisfied that duty 
prior to the final adjudication in the September 2007 
supplemental statement of the case.  38 C.F.R. §§ 19.31, 19.37.

In addition, all relevant, identified, and available evidence has 
been obtained, and VA has notified the appellant of any evidence 
that could not be obtained.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of the 
law. 






ORDER

Service connection for PTSD is denied.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


